


117 HR 2595 IH: Rural Opportunities to Use Transportation for Economic Success Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2595
IN THE HOUSE OF REPRESENTATIVES

April 15, 2021
Mr. Pence (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To establish a Rural Opportunities to Use Transportation for Economic Success Initiative, and for other purposes.


1.Short titleThis Act may be cited as the Rural Opportunities to Use Transportation for Economic Success Act or the ROUTES Act.  2.Rural opportunities to use transportation for economic success initiative (a)In generalThe Secretary of Transportation shall establish the Rural Opportunities to Use Transportation for Economic Success Initiative (hereinafter referred to as the ROUTES Office), to—
(1)improve analysis of rural projects applying for Department of Transportation discretionary grants, including ensuring that project costs, local resources, and the larger benefits to the American people and the economy are appropriately considered; and (2)provide rural communities with technical assistance for meeting the Nation’s transportation infrastructure investment need in a financially sustainable manner.
(b)ObjectivesThe ROUTES Office shall— (1)collect input from knowledgeable entities and the public on the benefits of rural transportation projects, the technical and financial assistance required for constructing and operating rural transportation infrastructure and services, and barriers and opportunities to funding such rural transportation projects;
(2)evaluate data on rural transportation challenges and determining methods to align the Department of Transportation’s discretionary funding and financing opportunities with the needs of rural communities for meeting National transportation goals; and (3)educate rural communities about applicable Department of Transportation discretionary grants, developing effective methods to evaluate rural projects in discretionary grant programs, and communicating those methods through program guidance.
(c)ROUTES Council
(1)In generalThe Secretary shall establish the ROUTES Council (hereinafter referred to as the Council) to— (A)organize, guide, and lead the ROUTES Office; and
(B)coordinate rural-related funding programs and assistance among the modal administrations. (2)Membership (A)In generalThe Council shall be composed of the following officers of the Department of Transportation, or their designees:
(i)The Under Secretary of Transportation for Policy. (ii)The General Counsel.
(iii)The Chief Financial Officer and Assistant Secretary for Budget and Programs. (iv)The Assistant Secretary for Research and Technology.
(v)The Administrators of the— (I)Federal Aviation Administration;
(II)Federal Highway Administration; (III)Federal Railroad Administration; and
(IV)Federal Transit Administration. (vi)The Chief Infrastructure Funding Officer.
(vii)The Assistant Secretary of Government Affairs. (viii)The Director of the Office of Public Affairs.
(B)ChairThe Under Secretary of Transportation for Policy shall be the Chair of the Council. (C)Additional MembersThe Secretary of Transportation or the Chair of the Council may designate additional members to serve on the Council.
(3)Additional modal inputTo address issues related to safety and transport of rural commodities, the Council shall consult with the Administrators (or their designees) of the— (A)Maritime Administration;
(B)Great Lakes St. Lawrence Seaway Development Corporation; and  (C)National Highway Traffic Safety Administration.
(4)DutiesMembers of the Council shall— (A)participate in all meetings and relevant Council activities and be prepared to share information relevant to rural transportation infrastructure projects and issues;
(B)provide guidance and leadership on rural transportation infrastructure issues and represent the work of the Council and Department of Transportation on such issues to external stakeholders; and (C)recommend initiatives to the Chair of the Council to consider, establish, and staff any resulting activities or working groups.
(5)MeetingsThe Council shall meet bimonthly. (6)Work products and deliverablesThe Council may develop work products or de­liv­er­ables to meet its goals, including—
(A)an annual report to Congress describing Council activities for the past year and expected activities for the coming year; (B)any recommendations to enhance the effectiveness of Department of Transportation discretionary grant programs regarding rural infrastructure issues; and
(C)other guides and reports for relevant groups and the public.   